NOTICE: All slip opinions and orders are subject to formal
revision and are superseded by the advance sheets and bound
volumes of the Official Reports. If you find a typographical
error or other formal error, please notify the Reporter of
Decisions, Supreme Judicial Court, John Adams Courthouse, 1
Pemberton Square, Suite 2500, Boston, MA, 02108-1750; (617) 557-
1030; SJCReporter@sjc.state.ma.us

SJC-12089

                COMMONWEALTH   vs.   AARON HERNANDEZ.



            Suffolk.    May 3, 2016. - August 19, 2016.

 Present:    Gants, C.J., Spina, Cordy, Botsford, Duffly, Lenk, &
                             Hines, JJ.1


Cellular Telephone. Search and Seizure, Warrant.        Practice,
     Criminal, Warrant.



     Civil action commenced in the Supreme Judicial Court for
the county of Suffolk on December 1, 2015.

     A petition for relief under G. L. c. 211, § 3, filed on
March 29, 2016, was reported by Botsford, J.


     Teresa K. Anderson, Assistant District Attorney (Patrick M.
Haggan & Janis DiLoreto Smith, Assistant District Attorneys,
with her) for the Commonwealth.
     James L. Sultan (Charles W. Rankin with him) for the
defendant.


    SPINA, J.    In this case, here on a reservation and report

from a single justice of the county court, we consider whether

    1
       Justice Spina participated in the deliberation on this
case and authored this opinion prior to his retirement.
Justices Cordy and Duffly participated in the deliberation on
this case prior to their retirements.
                                                                   2


the Commonwealth, by means of an anticipatory search warrant,

can obtain possession of a cellular telephone that the

defendant, Aaron Hernandez, gave to his attorney for the purpose

of obtaining legal advice.     For the reasons that follow, we

conclude that, pursuant to G. L. c. 276, § 1, a search warrant

may issue for the seizure of the telephone because, absent such

issuance, there is probable cause to believe that the telephone

will be secreted from view.2    Accordingly, we vacate the order of

the Superior Court that reached a contrary conclusion.

     1.   Background.   On July 16, 2012, Daniel de Abreu and

Safiro Furtado were murdered in an alleged drive-by shooting in

the South End section of Boston.     During the investigation of

the crimes, Alexander Bradley stated that he witnessed the

defendant shoot at five occupants of a 2003 BMW sedan on the

date in question.   He further stated that on February 13, 2013,

while he and the defendant were on vacation together in Florida,

the defendant shot him in the head.     Bradley also indicated

that, following this incident, he communicated with the

     2
       General Laws c. 276, § 1, states, in relevant part: "[N]o
search and seizure without a warrant shall be conducted, and no
search warrant shall issue for any documentary evidence in the
possession of a lawyer, psychotherapist, or a clergyman, . . .
who is known or may reasonably be assumed to have a relationship
with any other person which relationship is the subject of a
testimonial privilege, unless, in addition to the other
requirements of this section, a justice is satisfied that there
is probable cause to believe that the documentary evidence will
be destroyed, secreted, or lost in the event a search warrant
does not issue."
                                                                    3


defendant on multiple occasions between February 14, 2013, and

June, 2013, either by calling the defendant or sending him text

messages on his cellular telephone.   During these conversations,

Bradley threatened to sue the defendant and to publicly expose

his violent behavior.   Around June 16, 2013, the defendant

purportedly delivered his cellular telephone to his attorney at

Ropes & Gray LLP (Ropes & Gray) for the purpose of seeking legal

advice on several matters.3

     On March 24, 2014, the Commonwealth filed a motion in the

Superior Court pursuant to Mass. R. Prof. C. 3.8 (f), 426 Mass.
1397 (1998), for judicial approval of a grand jury subpoena

duces tecum to compel Ropes & Gray to produce the telephone.

Following a hearing, a judge denied the motion, but noted that

his denial was without prejudice to refiling based on a showing

of probable cause in conformity with the requirements of G. L.

c. 276, § 2B (affidavit in support of search warrant


     3
       Ropes & Gray LLP (Ropes & Gray) had begun to represent the
defendant in April, 2013. On June 13, 2013, Alexander Bradley
commenced a civil action against the defendant in the United
States District Court for the Southern District of Florida
(Miami), alleging assault, libel, and slander. Approximately
two weeks later, the defendant was arrested and charged with
murder in the shooting death of Odin Lloyd in Bristol County.
Shortly thereafter, Rankin & Sultan joined the defendant's legal
team. On April 15, 2015, a jury convicted the defendant of
murder in the first degree, and he was sentenced to the
mandatory term of life in prison without the possibility of
parole. On March 14, 2016, Bradley's civil action against the
defendant was dismissed with prejudice after the parties reached
a settlement.
                                                                   4


application).    The Commonwealth immediately filed a second

motion for judicial approval of the grand jury subpoena directed

at Ropes & Gray.    Following another hearing, the judge

authorized the issuance of the subpoena after finding probable

cause to believe that the telephone contained evidence of a

crime under investigation by the grand jury and was in the

possession of Ropes & Gray.    However, the judge stayed the

issuance and execution of the subpoena to allow the defendant to

file a petition for relief in the county court pursuant to G. L.

c. 211, § 3.    The judge also ordered that, if Ropes & Gray

indeed had the telephone in its possession, it not alter,

transfer, dispose of, return, or otherwise render the telephone

unavailable pending further court order.    The defendant filed

his G. L. c. 211, § 3, petition, and the single justice reserved

and reported the matter to the full court.4



     4
       While these proceedings were ongoing, a Suffolk County
grand jury indicted the defendant on May 15, 2014, in connection
with the drive-by shooting in the South End on July 16, 2012.
He was charged with murder in the first degree, G. L. c. 265,
§ 1 (two counts); armed assault with intent to murder, G. L.
c. 265, § 18 (b) (three counts); assault and battery by means of
a dangerous weapon, G. L. c. 265, § 15A (b); and carrying a
firearm without a license, G. L. c. 269, § 10 (a).
Approximately one year later, on May 8, 2015, a Suffolk County
grand jury indicted the defendant on an additional charge of
witness intimidation, G. L. c. 268, § 13B. The Commonwealth
alleged that the defendant sought to intimidate Bradley by
shooting him in the head because the defendant was concerned
that Bradley would implicate him in the murders of Daniel de
Abreu and Safiro Furtado.
                                                                     5


     On January 12, 2015, this court allowed the defendant's

petition for relief under G. L. c. 211, § 3, and reversed the

judge's order authorizing the issuance of a subpoena, concluding

that the attorney-client privilege protected the defendant

against compelled production of the cellular telephone by Ropes

& Gray, and that the protection afforded by such privilege could

not be set aside based on a showing of probable cause.    Matter

of a Grand Jury Investigation, 470 Mass. 399, 400, 403-407

(2015) (Grand Jury Investigation), citing Fisher v. United

States, 425 U.S. 391, 402-405 (1976).5   We pointed out that

because the Commonwealth had sought to obtain the telephone via

a subpoena, the provisions of G. L. c. 276, § 1, governing the

issuance of search warrants, had no bearing on the court's

analysis.   Grand Jury Investigation, supra at 410.   Instead, the

court's holding was predicated on its determination that "the

compelled production of the telephone via a subpoena directed at


     5
       In Fisher v. United States, 425 U.S. 391, 402 (1976), the
United States Supreme Court held that "compelled production of
documents from an attorney does not implicate whatever . . .
privilege [under the Fifth Amendment to the United States
Constitution] the [target of an investigation] might have
enjoyed from being compelled to produce them himself." However,
the Court also concluded that, separate from the right against
self-incrimination, the attorney-client privilege protects
certain materials from production by an attorney. If a client
"transferred possession of . . . documents . . . from himself to
his attorney in order to obtain legal assistance . . . , the
papers, if unobtainable by summons from the client, are
unobtainable by summons directed to the attorney by reason of
the attorney-client privilege." Id. at 405.
                                                                   6


[the defendant] would violate the act of production doctrine,

[which derives from the privilege against self-incrimination,]

and consequently that the compelled production of the telephone

via a subpoena directed at [Ropes & Gray] would violate the

attorney-client privilege under Fisher."6   Id.   Significantly,

the court's analysis was confined to the limited record that was

before the Superior Court judge in March, 2014.    Id. at 400,

416.




       6
       Although the Commonwealth sought to acquire the cellular
telephone via a subpoena, it also indicated that if the court
declined to authorize the issuance of a subpoena, the
Commonwealth would apply for a search warrant to seize the
device. Matter of a Grand Jury Investigation, 470 Mass. 399,
410 (2015) (Grand Jury Investigation). That being the case,
this court proceeded to consider the availability of a search
warrant under G. L. c. 276, § 1, and to "reject the
Commonwealth's contention that documentary evidence is
'secreted' whenever an attorney invokes the Fisher rule to
resist its compelled production." Id. at 414. Instead, we
concluded that the exception to the general prohibition on the
issuance of a search warrant for documentary evidence in the
possession of a lawyer applies only where, based on a fact-
specific determination, "there is probable cause to believe that
the documentary evidence will be destroyed, secreted, or lost in
the event a search warrant does not issue." Id., quoting G. L.
c. 276, § 1. In Grand Jury Investigation, nothing in the record
that was before the Superior Court judge in March, 2014,
suggested that Ropes & Gray was no longer engaged in providing
legal advice to the defendant. Id. Therefore, the court stated
that "[t]he privileged retention of client documents in such
circumstances [could not] be said to be the secretion of those
documents." Id. We left for another day "the question whether
and under what circumstances the prolonged retention by counsel
of client documents unprotected or no longer protected by any
privilege might qualify as secreting under the meaning of G. L.
c. 276, § 1." Id.
                                                                     7


     In a concurring opinion, three Justices agreed that Fisher,
425 U.S. at 402-405, controlled the subpoena question raised in

the case, and that the record was inadequate to make a judgment

about the propriety of the issuance of a search warrant.     Grand

Jury Investigation, 470 Mass. at 417 (Cordy, J., concurring).

Nonetheless, the concurring Justices emphasized that "placing

the cell[ular] [tele]phone (or any other incriminating

documentary evidence) in the hands of an attorney does not

sequester it under Massachusetts law from the reach of law

enforcement pursuant to G. L. c. 276, § 1, where it is not

claimed that the cell[ular] [tele]phone itself is privileged or

contains privileged material, where there is probable cause to

believe that it contains evidence of crimes under investigation

by the grand jury, and where it is no longer being retained for

the purpose of rendering legal advice."   Id.   It was the view of

the concurring Justices that G. L. c. 276, § 1, "was never

intended to permanently shield from seizure unprivileged

evidence of criminal activity placed in the hands of an attorney

by a client under investigation, or to create a depository for

the secretion or sequestration of such evidence from law

enforcement."7   Id. at 419.


     7
       The concurring Justices in Grand Jury Investigation, 470
Mass. at 420, articulated a protocol for the seizure, by way of
a search warrant, of unprivileged evidence of criminal activity
held by an attorney for a client under investigation. They
                                                                   8


    On May 4, 2015, the Commonwealth, in reliance on the

protocol articulated by the concurring Justices in Grand Jury

Investigation, 470 Mass. at 420, see note 7, supra, filed an

application for a search warrant pursuant to G. L. c. 276, §§ 1-

7, together with a supporting affidavit, to seize the telephone

from Ropes & Gray.   Five months later, on October 6, 2015, the

Commonwealth filed a motion pursuant to Mass. R. Crim. P. 17,

378 Mass. 885 (1979), for production of the telephone by Ropes &




concluded that in circumstances "where it appears that an item
of evidence sought by the Commonwealth cannot be obtained from
[a] law firm by the issuance of a subpoena because of its
client's privilege regarding production, and where, as a
consequence, a search warrant would ordinarily be necessary, the
warrant application should be presented to a judge, with those
circumstances set out in an affidavit. The judge should then
issue a short order of notice to the law firm, giving it an
opportunity to raise any privilege that might protect the item
from seizure. Along with the short order of notice, the judge
should issue an order barring the law firm from transferring or
destroying the item pending further ruling of the court. In
this manner, the unprivileged and relevant evidence [would] not
[be] lost to the Commonwealth, and there [would be] an
opportunity prior to a search for privileges to be raised and
litigated. If the judge concludes that no privilege applies to
the item and that its retention by the law firm is no longer for
the purpose of or necessary to the rendering of legal advice,
the judge may properly order the warrant to issue. In such
circumstances, the continued retention of the evidence would
constitute its concealment within the meaning of the term
'secreted' as used in G. L. c. 276, § 1. The judge may further
direct the parties to fashion a protocol unlikely to pose a risk
to the privileges of other documents or clients or to result in
a production that is testimonial and incriminating" (footnotes
omitted). The majority opinion acknowledged the protocol
articulated by the concurring Justices, but took no view as to
its propriety. Grand Jury Investigation, 470 Mass. at 416 n.7.
                                                                    9


Gray (rule 17 motion).8   Following several hearings, the Superior

Court judge made proposed findings of fact relating to whether

the telephone, if in the possession of Ropes & Gray, continued

to be held in connection with and for the purpose of providing

legal advice and services to the defendant.    Distribution of

these proposed findings to the Commonwealth was stayed pending

the filing of a petition for interlocutory relief by the

defendant, and certain of the proposed findings were placed

under seal until further order of the court.

     On December 1, 2015, the defendant filed a petition for

relief in the county court pursuant to G. L. c. 211, § 3,

challenging the process employed by the Superior Court judge to

adjudicate the Commonwealth's pending application for a search

warrant and rule 17 motion, and seeking to preclude the judge

from releasing his proposed findings of fact to the

Commonwealth.   Following several hearings, the single justice

ordered that the petition be allowed to the limited extent that

publication and distribution to the Commonwealth of the judge's

sealed proposed findings of fact remain stayed until further

order of the county court.   The single justice also ordered that


     8
       Rule 17 of the Massachusetts Rules of Criminal Procedure,
378 Mass. 885 (1979), governs the issuance of subpoenas in
criminal cases. See Preventive Med. Assocs., Inc. v.
Commonwealth, 465 Mass. 810, 819 (2013). Under rule 17 (a) (2),
a subpoena may issue for the production of "books, papers,
documents, or other objects designated therein."
                                                                   10


the matter be remanded to permit the judge to decide the

Commonwealth's pending submissions.

     On March 7, 2016, the Superior Court judge denied the

Commonwealth's application for a search warrant and rule 17

motion.   With respect to the latter, the judge determined that,

consistent with Grand Jury Investigation, 470 Mass. at 403-407,

and Fisher, 425 U.S. at 402-405, the attorney-client privilege

shielded the cellular telephone, which had been given to Ropes &

Gray in connection with its representation of the defendant in

several matters, from the Commonwealth's reach.   The judge also

found that as a consequence of the court's prior order

precluding Ropes & Gray from returning, transferring, or

disposing of the telephone, the defendant's successor counsel,

Rankin & Sultan, had not been able to access the device in

connection with their provision of legal services to the

defendant.   The judge stated that it would be appropriate to

vacate the prior order so the telephone could be transferred to

Rankin & Sultan, subject to the limitations set forth in Mass.

R. Prof. C. 3.4 (a), as appearing in 471 Mass. 1425 (2015),9 but

the judge did not actually vacate this order.



     9
       Rule 3.4 (a) of the Massachusetts Rules of Professional
Conduct, as appearing in 471 Mass. 1425 (2015), states that a
lawyer shall not "unlawfully obstruct another party's access to
evidence or unlawfully alter, destroy, or conceal a document or
other material having potential evidentiary value."
                                                                    11


    With respect to the Commonwealth's application for a search

warrant, the judge found that there was probable cause to

believe that the data on the telephone would provide evidence of

"the relationship between Bradley and the defendant" and "their

presence together in Florida in February, 2013," and that text

messages would reference "the circumstances surrounding Bradley

being shot and the defendant's role and possible culpability in

that criminal incident."    The judge stated that such evidence

undoubtedly was relevant to the defendant's indictment on a

charge of witness intimidation.    See note 4, supra.    However,

the judge also stated that there was good reason to believe that

continued possession of the telephone by counsel still was

necessary for the provision of legal services to the defendant.

Accordingly, the judge concluded that the Commonwealth had not

shown probable cause to believe that the telephone was at risk

of being "destroyed, secreted, or lost in the event a search

warrant [did] not issue."    G. L. c. 276, § 1.

    On March 17, 2016, the Commonwealth filed a motion in the

Superior Court to compel Ropes & Gray to transfer the cellular

telephone to Rankin & Sultan by a date certain.    The

Commonwealth did not dispute the judge's finding that Rankin &

Sultan needed a reasonable period of time to review the device

and conduct a forensic examination of its contents.      However,

the Commonwealth asserted that counsel could download and
                                                                    12


preserve the contents of the telephone within a matter of days,

if not hours.   Once that occurred, the Commonwealth continued,

Rankin & Sultan would no longer have to possess the telephone,

and the protections afforded by Fisher would no longer apply.

See note 5, supra.   In the Commonwealth's view, counsel did not

need prolonged, indefinite, or unilateral access to the

telephone itself in order to render legal advice.    The

Commonwealth also requested that the court maintain its prior

order which precluded defense counsel from returning,

transferring, or disposing of the telephone, pending further

court order, with notice to the Commonwealth and an opportunity

to be heard.

    On March 18, 2016, the single justice in the county court

held another hearing on the defendant's December 1, 2015,

petition for relief pursuant to G. L. c. 211, § 3.    She ordered

that the matter be remanded to the Superior Court for further

proceedings, including, but not limited to, motions previously

filed or anticipated to be filed by the Commonwealth.      The

single justice stated that, following the issuance of the

judge's rulings on these motions, counsel for any aggrieved

party could again petition the county court for interlocutory

appellate relief.    The single justice further ordered that the

sealed proposed findings of fact made by the Superior Court

judge on November 17, 2015, remain under seal, and that their
                                                                   13


publication and distribution to the Commonwealth remain stayed

until further order of the county court.

    On March 22, 2016, the Commonwealth filed in the Superior

Court an application for an anticipatory search warrant to seize

the cellular telephone from Rankin & Sultan at the conclusion of

a "legal advice period."   In an affidavit in support of the

search warrant, Boston police Sergeant Detective Kevin

Witherspoon, the director of the computer forensics laboratory

at the Suffolk County district attorney's office, stated that,

based on his research and past experience, the extraction of

data from the telephone should take less than two hours to

complete.   If the device's battery was not already charged, one

additional hour would be required.   The defendant opposed the

Commonwealth's application for an anticipatory search warrant.

    By memorandum of decision and order dated March 25, 2016,

the judge allowed, in part, the Commonwealth's motion to compel

the transfer of the cellular telephone.    The judge ordered Ropes

& Gray to transfer the telephone to Rankin & Sultan on or before

March 28, 2016, so that the defendant could obtain legal advice

from his current attorneys.   Based on the uncontested affidavit

of Sergeant Detective Witherspoon, the judge determined that

fourteen days would be a reasonable period of time for Rankin &

Sultan to retain the telephone for the provision of such legal

advice.   A limited extension of time could be allowed, if
                                                                   14


necessary.   The judge directed Rankin & Sultan, and its agents,

not to "alter, transfer, dispose of, return, or otherwise render

the telephone unavailable pending further court order," but the

judge expressly permitted Rankin & Sultan to transfer the

telephone to its agents or experts, if any, to conduct a review

of the device.    Immediately after the expiration of the

reasonable period of time, Rankin & Sultan was ordered to place

the telephone in a sealed envelope or box and to retain it until

further order of the court.    Ropes & Gray was directed to file a

written notice with the court on or before March 29, 2016,

indicating whether it had complied with the court's order.    In

his memorandum of decision and order, the judge also denied,

without prejudice, the Commonwealth's application for an

anticipatory search warrant to seize the telephone from Rankin &

Sultan at the end of the "legal advice period."    The judge's

conclusion was based on the fact that the concurring opinion in

Grand Jury Investigation, 470 Mass. at 416-421, and the protocol

articulated therein, had no precedential value.    See note 7,

supra.

    On March 29, 2016, the Commonwealth filed a petition for

relief in the county court pursuant to G. L. c. 211, § 3,

challenging the denial of its application for an anticipatory

search warrant.    On March 31, 2016, in accordance with the order

of the Superior Court judge, Ropes & Gray filed a certification
                                                                  15


stating that the cellular telephone had been delivered to Rankin

& Sultan on March 30.   On April 7, 2016, the single justice

reserved and reported the matter without decision to the full

court.

     2.   Discussion.   The Commonwealth contends that where an

attorney's continued retention of documentary evidence is no

longer necessary for the provision of legal services to a

client, such evidence is being "secreted" within the meaning of

G. L. c. 276, § 1, and a search warrant properly may issue for

its seizure.   We agree.

     In Grand Jury Investigation, 470 Mass. at 417, the

concurring Justices pointed out that G. L. c. 276, § 1, was

amended in 1986 to protect from search and seizure, except in

limited circumstances, "documentary evidence" in the possession

of lawyers, psychotherapists, and clergymen.10   See St. 1986,

c. 691.   The Legislature recognized that "the law provides

special privileges to the consultations [these professionals]

have with their clients, patients, or parishioners," and that "a

     10
       For purposes of this statutory provision, the term
"documentary evidence" includes, but is not limited to,
"writings, documents, blueprints, drawings, photographs,
computer printouts, microfilms, X-rays, files, diagrams,
ledgers, books, tapes, audio and video recordings, films or
papers of any type or description." G. L. c. 276, § 1. This
broad definition would encompass a cellular telephone, which may
contain any and all of these enumerated categories of evidence.
See Grand Jury Investigation, 470 Mass. at 412 (stating that
search for cellular telephone is search for "documentary
evidence" within meaning of G. L. c. 276, § 1).
                                                                   16


search of their files for nonprivileged documents (pursuant to a

search warrant) would pose a significant risk that the

privileges of innocent third parties would be compromised."     Id.

at 417-418 (Cordy, J., concurring), and sources cited.

Consequently, as pertinent here, the Legislature determined that

a search warrant shall not issue for documentary evidence

transferred to a lawyer by a client for the provision of legal

advice unless "a justice is satisfied that there is probable

cause to believe that the documentary evidence will be

destroyed, secreted, or lost in the event a search warrant does

not issue."11   Notwithstanding this limitation on the powers of

search and seizure, the concurring Justices in Grand Jury

Investigation, supra at 419, also pointed out that nothing in

the extensive legislative history of the 1986 amendment to G. L.

c. 276, § 1, suggested that the Legislature intended for its

provisions "to permanently shield from seizure unprivileged

evidence of criminal activity placed in the hands of an attorney

by a client under investigation, or to create a depository for

the secretion or sequestration of such evidence from law

enforcement."   That being the case, we construe the statute in


     11
       The 1986 amendment to G. L. c. 276, § 1, also provided
that a search warrant for such documentary evidence could issue
if there was probable cause to believe that the lawyer in
possession of the evidence had committed, was committing, or was
about to commit a crime. St. 1986, c. 691. This provision is
not relevant to the matter before us.
                                                                     17


accordance with the Legislature's intent and proceed to consider

whether the necessary factual showing has been made for the

issuance of a search warrant to Rankin & Sultan for the cellular

telephone.   In so doing, we resolve the question left unanswered

in Grand Jury Investigation, supra at 414, mindful of our

observation that nothing in that opinion should be interpreted

as suggesting that "a lawyer, having received materials whose

contents are not themselves privileged for purposes of rendering

legal advice, may retain such materials indefinitely, absent a

continuing bona fide need and purpose related to the provision

of legal advice."    Id. at 415.   See note 6, supra.

    This court's discussion in Grand Jury Investigation, 470
Mass. at 410-416, about the availability of a not yet requested

search warrant under G. L. c. 276, § 1, was confined to the

limited record that was before the Superior Court judge in

March, 2014.    Id. at 414, 416.   At that time, nothing in the

record suggested that Ropes & Gray was no longer engaged in the

provision of legal services to the defendant.     Id. at 414.

Consequently, the law firm's retention of the telephone could

not be said to be the "secretion" of documentary evidence.        Id.

Since the issuance of our decision in that case, however, the

circumstances surrounding the defendant's cellular telephone

have changed.
                                                                  18


     First, the Commonwealth now has filed an application for

the issuance of an anticipatory search warrant.   Second, no

claim has been raised that the telephone itself is privileged,

or that it contains any privileged communications.   Third, the

judge already has found probable cause to believe that the

telephone contains evidence of the crimes under investigation.

Finally, the judge accepted and credited the representations set

forth in Sergeant Detective Witherspoon's affidavit that the

contents of the telephone could be downloaded in a few hours.

That being the case, the judge determined that, after a

fourteen-day period of time during which the download could

occur, Rankin & Sultan no longer needed to retain possession of

the telephone itself for the provision of legal services to the

defendant.12

     In order to obtain the search warrant, the Commonwealth was

required to show that "there is probable cause to believe that

the documentary evidence will be . . . secreted . . . in the

event a search warrant does not issue."   G. L. c. 276, § 1.    The

term "secrete" is defined in Black's Law Dictionary 1557 (10th

ed. 2014) as meaning "[t]o remove or keep from observation,

. . . to conceal . . . to hinder or prevent officials . . . from

     12
       The seizure of the telephone by law enforcement officials
pursuant to a search warrant does not involve an act of
production by Rankin & Sultan implicating the attorney-client
privilege. See Grand Jury Investigation, 470 Mass. at 404, 415,
citing Fisher, 425 U.S. at 405.
                                                                    19


finding it."     Once Rankin & Sultan has downloaded the contents

of the telephone, it has no legitimate purpose for the

telephone's retention.    Rankin & Sultan no longer requires

possession of the telephone for the provision of legal advice to

the defendant.    In such circumstances, the continued retention

of this device can only be understood as having the effect of

concealing or removing it from the observation of others, namely

the Commonwealth.     The Superior Court judge's order directing

Rankin & Sultan not to "alter, transfer, dispose of, return, or

otherwise render the telephone unavailable pending further court

order" merely is designed to preserve the status quo.     Because

continued retention of the telephone by Rankin & Sultan means

that the device is being "secreted" within the meaning of G. L.

c. 276, § 1, the limited exception to the prohibition on the

issuance of a search warrant for documentary evidence in the

possession of a lawyer is applicable.13    A search warrant may

issue for the seizure of the telephone.14


     13
       We do not suggest, in any way, that Rankin & Sultan
intentionally sought to conceal the telephone from law
enforcement officials or acted unprofessionally in retaining
possession of the telephone pending further court order.
     14
       The manner by which the Superior Court judge handled the
Commonwealth's application for an anticipatory search warrant,
in conformity with the protocol articulated by the concurring
Justices in Grand Jury Investigation, 470 Mass. at 420, see note
7, supra, was reasonable and appropriate. The judge correctly
noted that a search warrant "must have conditions relating to
the manner of [its] execution . . . , recognizing the inherent
                                                                  20


    3.   Conclusion.   We remand this matter to the single

justice for entry of a judgment allowing the Commonwealth's

petition for relief under G. L. c. 211, § 3, vacating the order

of the Superior Court that denied the Commonwealth's application

for an anticipatory search warrant, and remanding the matter to

the Superior Court for such other proceedings as are consistent

with this opinion.

                                    So ordered.




privileges associated with a search of a law firm or an
attorney's offices." The judge should further direct the
parties to fashion a protocol that eliminates the need for law
enforcement officials to rummage through the files of Rankin &
Sultan until they find the telephone. Incorporated in this
protocol shall be language stating that the Commonwealth, at
trial, will be required independently to authenticate the
telephone without reference to the circumstances surrounding its
seizure from Rankin & Sultan.
     LENK, J. (concurring, with whom Duffly and Hines, JJ.,

join).    I agree with the court's conclusion that a search

warrant may issue for the defendant's cellular telephone

pursuant to G. L. c. 276, § 1, to the extent that the procedure

employed "recogniz[es] the inherent privileges associated with a

search of a law firm" and "eliminates the need for law

enforcement officials to rummage through the [firm's] files."

Ante at note 14.   I write separately to underscore two points.

     First, the court concludes that Rankin & Sultan's continued

retention of the telephone, beyond a period "reasonably

necessary for purposes of representation," see Matter of a Grand

Jury Investigation, 470 Mass. 399, 420 n.2 (2015) (Cordy, J.,

concurring), constitutes "secretion" of evidence under G. L.

c. 276, § 1.   I emphasize, as stated by the court in a footnote,

see ante at note 13, that there is no suggestion that the firm

acted improperly in declining to provide the Commonwealth with

access to the telephone before it could be established (a) that

the firm was in fact required to provide such access and

(b) that doing so did not conflict with the firm's duties to its

client.15   Cf. Mass. R. Prof. C. 8.5 comment 3, as appearing in


     15
       While the term "secrete" may, in other contexts, refer to
an act of improper concealment, see Black's Law Dictionary 1557
(10th ed. 2014), that is not so here. Indeed, the
interpretation given by the court to the word "secrete" in G. L.
c. 276, § 1, is not claimed to reflect that word's most natural
or common meaning. Rather, it reflects the court's
                                                                   2


454 Mass. 1301 (2009) (rules of professional conduct "provide[]

protection from discipline for lawyers who act reasonably in the

face of [legal] uncertainty").

    Second, the court notes that the "seizure of the telephone

by law enforcement officials pursuant to a search warrant does

not involve an act of production by Rankin & Sultan implicating

the attorney-client privilege."   Ante at note 11.   As a

corollary to this, the fact that the telephone was in the firm's

possession cannot be construed as "an admission 'that the [items

of evidence extracted from the device] . . . were in [the

defendant's] possession or control, and were authentic."     Matter

of a Grand Jury Investigation, supra at 403, quoting United

States v. Hubbell, 530 U.S. 27, 36 (2000).   See ante at note 14

(evidence seized from firm must be "independently . . .

authenticate[d]").   Were this not so, the warrant procedure

might, indeed, implicate the attorney-client privilege.     See

Matter of a Grand Jury Investigation, supra at 420 (Cordy, J.,


understanding that the statute must be construed "in accordance
with the Legislature's intent," and that "nothing in the
[statute's] extensive legislative history . . . suggest[s] that
the Legislature intended for its provisions 'to permanently
shield from seizure unprivileged evidence of criminal activity
placed in the hands of an attorney by a client under
investigation, or to create a depository for the secretion or
sequestration of such evidence from law enforcement.'" Ante
at      . See Commonwealth v. Scott, 464 Mass. 355, 358 (2013)
("construction of a word or phrase may vary from its plain
meaning when such a meaning would 'involve a construction
inconsistent with the manifest intent of the law-making body'"
[citation omitted]).
                                                                3


concurring) (seizure pursuant to warrant does not implicate

attorney-client privilege if does not "result in a production

that is testimonial and incriminating").